Title: To James Madison from John Graham, 29 August 1816
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 29th Augt. 1816

I now forward a Copy of Mr. Monroe’s Official Letter to Mr Harris.  I have been obliged to run it off in haste but I believe it is correct.  The other Copies which Mr Monroe directed to be sent to you were forwarded by the Mail of yesterday.
You will, I presume, have heared from Mr. Crawford himself, that he had returned to this City.  With Affectionate Respect I am Dear Sir Your Mo. Obt. Sert.

John Graham

